DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2019-035937, filed on 02/28/2019.

Election/Restrictions
Applicant’s election of Species 3 without traverse (figs. 14A; claims 1-4,7) in the reply Applicant Arguments/Remarks Made in an Amendment received on 09/09/2022 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4,7 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5,8 of copending Application No. 16802661 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially the same invention with the claims of this instant application having : 1. broader or narrow scope; 2. different words for same limitations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the processing apparatus discloses the claimed chuck table, a processing unit, first and second imaging unit, display device and control part, and one of ordinary skill would arrive at the present invention form the copending application one. 
Instant Application 16/802,688
Copending Application 16/802,661
1. An ultrafine bubble generating apparatus that generates ultrafine bubbles by causing a heating element to generate film boiling in a liquid, comprising: an element substrate including a heating part provided with a plurality of the heating elements, wherein the element substrate is configured to suppress variation of energies inputted to the heating elements in the heating part.

Examiner note: regarding “suppress variation of energies”. Although the claims at issue are not
identical, they are not patentably distinct from
each other because they are substantially the
same invention with the claims of this instant
application having broader scope (i.e.,
without limitation “without first value, second value and range”). In addition, the copending application describe energies inputted to the heating element equal to value base on second value (1) multiply first value, therefore, first value = first value X 1 = first value; It would be inherent for element substrate is configured to suppress variation of energies inputted to the heating elements in the heating part.


2. The ultrafine bubble generating apparatus according to claim 1, wherein the heating part includes an aggregate of the heating elements to which energies from an electrode pad are inputted.

3. The ultrafine bubble generating apparatus according to claim 2, wherein at least two or more of the heating elements are connected to the electrode pad through the same common wiring in the heating part, and the plurality of the heating elements are driven in a time division manner.

4. The ultrafine bubble generating apparatus according to claim 3, wherein the element substrate includes a plurality of the heating parts, and in each of the plurality of the heating parts, the plurality of the heating elements are driven in the time division manner.
7. The ultrafine bubble generating apparatus according to claim 1, wherein in the heating part, the heating elements are each connected to an individual wiring.

1. An ultrafine bubble generating apparatus that generates ultrafine bubbles by causing a heating element to generate film boiling in a liquid, comprising: an element substrate including a heating part provided with a plurality of the heating elements, wherein in a case where an energy for generating the film boiling by each of the plurality of the heating elements is set to a first value, the element substrate being configured so that the energy inputted to the heating element driven in the heating part is equal to or more than a value obtained by multiplying the first value by a second value and falls within a range from the value to a value obtained by multiplying the first value by a sum of the second value and 0.3, the second value being 1 or more.

2. The ultrafine bubble generating apparatus according to claim 1, wherein the second value is 1.






3. The ultrafine bubble generating apparatus according to claim 1, wherein the heating part includes an aggregate of the heating elements to which energies from an electrode pad are inputted.

4. The ultrafine bubble generating apparatus according to claim 3, wherein at least two or more of the heating elements are connected to the electrode pad through the same common wiring in the heating part, and the plurality of the heating elements are driven in a time division manner.

5. The ultrafine bubble generating apparatus according to claim 4, wherein the element substrate includes a plurality of the heating parts, and in each of the plurality of the heating parts, the plurality of the heating elements are driven in the time division manner.
8. The ultrafine bubble generating apparatus according to claim 1, wherein in the heating part, the heating elements are each connected to an individual wiring.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


                                                            Information Disclosure Statement

The information disclosure statement (IDS) submitted on 02/28/2020,  05/27/2020, 08/03/2020, 10/14/2020, 01/22/2021, 01/27/2022, 03/14/2022, 07/11/2022, 08/25/2022 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4,7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki JP 3691267B2 in view of Hirayama US 20070076031.

Suzuki teaches:
1. An ultrafine bubble generating apparatus (fig.5, page.1, para.0001; an ultrafine bubble generator capable of generating ultrafine bubbles) that generates ultrafine bubbles by causing a heating element to generate film boiling in a liquid (page.3, para.0026; a heat generating element, and the heat generating element 15 is formed by fixing the cover plate 11 on the substrate 12; A water conduit 13 having a conductor 14 that generates heat is configured, and the circulating water sent from the direction of the arrow shown in the figure can be heated and boiled and then discharged from the injection port 11T).

Suzuki teaches the invention as discussed above, but is not specific with element substrate (claim 1), an aggregate of the heating elements (claim 2), electrode pad and common wire (claim 3), a plurality of the heating parts (claim 4), and individual wire (claim 7).

Hirayama teaches:	
Regarding claim 1. An substrate) including a heating part (fig.6, fig.8; block a) provided with a plurality of the heating elements (fig.6, 1101 a1-ax; fig.8 is a layout of fig.6), wherein the element substrate is configured to suppress variation of energies inputted to the heating elements in the heating part (page.1,para.0003; the printhead comprises a plurality of heaters, the heaters (nozzles) are divided into a plurality of groups each formed from a plurality of heaters arranged adjacent to each other. The heaters of the groups are driven by time division so that no more than two heaters are simultaneously driven in each group. The sum of currents flowing through heaters is suppressed).
	
2. The ultrafine bubble generating apparatus according to claim 1, wherein the heating part includes an aggregate of the heating elements (fig.6, 1101s) to which energies from an electrode pad are inputted (fig.6,1104; page.1,para.0008-0009).

3. The ultrafine bubble generating apparatus according to claim 2, wherein at least two or more of the heating elements (fig.6, 1101 a1 and 1101 a2) are connected to the electrode pad (fig.6,1104) through the same common wiring in the heating part (fig.8, 1301a), and the plurality of the heating elements are driven in a time division manner (fig.6, 1102 a1-ax; fig.7, VG1 -VGx; page.1,para.0006; VG.sub.1 to VG.sub.x represent the waveforms of signals input to the control terminals of the MOS transistors 1102.sub.a1 to 1102.sub.ax of the group a. When the control signals VG.sub.1 to VG.sub.x are at high level, they turn on corresponding MOS transistors 1102, and when the signals VG.sub.1 to VG.sub.x are at low level, turn them off; page.1, para.0003; In the time-division driving, the printhead comprises a plurality of heaters, the heaters are divided into a plurality of groups each formed from a plurality of heaters arranged adjacent to each other. The heaters of the groups are driven by time division so that no more than two heaters are simultaneously driven in each group).

4. The ultrafine bubble generating apparatus according to claim 3, wherein the element substrate includes a plurality of the heating parts (fig.6, bloke a-m), and in each of the plurality of the heating parts, the plurality of the heating elements are driven in the time division manner (fig.6, 1102s; fig.7, VG1 -VGx; page.1, para.0006; VG.sub.1 to VG.sub.x represent the waveforms of signals input to the control terminals of the MOS transistors 1102.sub.a1 to 1102.sub.ax of the group a. When the control signals VG.sub.1 to VG.sub.x are at high level, they turn on corresponding MOS transistors 1102, and when the signals VG.sub.1 to VG.sub.x are at low level, turn them off; This also applies to the remaining groups b to m. page.1, para.0003; In the time-division driving, the printhead comprises a plurality of heaters, the heaters are divided into a plurality of groups each formed from a plurality of heaters arranged adjacent to each other. The heaters of the groups are driven by time division so that no more than two heaters are simultaneously driven in each group). 

7. The ultrafine bubble generating apparatus according to claim 1, wherein in the heating part, the heating elements are each connected to an individual wiring (see figure 6 below where the examiner labeled originally not labeled individual wiring).

It would have been obvious to one of ordinary skill in the art before the effective filing date of
the invention to substitute the Suzuki substrate with Hirayama element substrate, because the substitution of one known element for another would have yielded predictable results of generating ultrafine bubbles. The instant application element substrate with heating elements generate the ultrafine bubbles, the applied prior art has same structure, elements and manner; therefore, the applied prior art heater substrate is able to generate ultrafine bubbles as instant application, because the similar apparatuses provide similar results.

Examiner note: Suzuki teaches ultrafine bubble generator includes heating element disposed on the substrate to produce ultrafine bubbles purifies water need to be treated;  Hirayama (applied prior art) teaches same structure and elements as instant application claimed heating pads, heating parts, time division manner, common wire and individual wiring. Therefore, Hirayama (applied prior art) teaches the heater substrate is able to generate ultrafine bubbles because the similar apparatuses provide similar results; in combination of Suzuki in view of Hirayama teaches heater substrate including heating pads, heating parts, time division manner, common wire and individual wiring that generating ultrafine bubbles more efficiently purify water without any power issue. 

    PNG
    media_image1.png
    809
    1063
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI HAO whose telephone number is (571)272-4597. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YI . HAO/
Examiner, Art Unit 3761

/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761